Opinion by
Judge Whin —
Dissenting in part from the opinion of the court.
I dissent from so much of the court’s opinion herein as holds that the Christian Circuit Court had jurisdiction of this action. The cause of ¡action arose upon a tort committed by the sale of an explosive substance without any notice or label of its dangerous nature. The evidence is conclusive that every act done by appellant in connection with this substance was done in Jefferson county, and there the appellant parted with all ownership of or control over it. The wrong it committed was in permitting the article to go out without brand. The failure to brand it was a failure in Jefferson county. No part of the tort, whether of commission or omission, was done in Christian county and, therefore, Section 72 did not give the. Circuit Court of that county any jurisdiction of the action. The ease of Mitchell v. Ripy, 82 Ky., 516, cited in the opinion herein as controlling, is not in point. That case arose under Section 74 of the Civil Code. It was in damages for false arrest. The arrest was made in Marion county, “the injury was done” there, and, of course, under the express provision of Section 74, the county where the injury was done was the county of the jurisdiction; while under Section 72, not the place where the injury is done, but the place where the wrong itself is committed, is the place of jurisdiction. In my judgment the court’s opinion in the case at bar confuses the commission of the tort named in Section 72 with the injury suffered named in Section 74, as fixing the jurisdiction. The theory of 'a continuing wrong or of a continuous act will not bear analysis. It is not a case of a continuous action or motion as where, for instance, ¡a man might stand in one county and fire a pistol, injuring one in another county. On the contrary, the sale of the unlabeled article was entire and complete in Jefferson county; and since the code makers said that the jurisdiction should be in the *279county where the tort was committed it is not within our province to add to the code that the action can as well be brought in any county where any one may suffer injury. I ■'